Title: Wednesday 29th of December.
From: Adams, John Quincy
To: 


       This morning at about 8 o clock we set away from Baamonde and travell’d on. At twelve o clock we arrived at a Place call’d Ravadan Rabade. We stopped there and eat a bit of Bread and Cheese. This Village of Ravadan is by the Side of the River Minho Miño which empties itself in the Sea in some port in Portugal. At about half after twelve o clock we got into our Carriages and Proceeded as far as Lugo where we arrived at half after Three. We have several Times fell in with a Spanish Marquis who has treated my Pappa with a Great deal of Politeness. We are now at the same lodgings with him. We have came 12 Miles a day ever since we left Corunna. There are a great number of English Prisoners here. This afternoon two Irish Gentlemen came, and left their names and about a half an hour after they came here themselves, and very politely invited us all to lodge at their house, but we could not. They stay’d about half an hour and went away. At about 9 o clock P M they sent two very fine pies and 2 bottles of Wine Which was very polite of in them.
      